DANAHY, Chief Judge.
The appellants, the defendants in a suit to foreclose a mechanic’s lien, appeal a final judgment of foreclosure. We reverse.
The appellee originally filed its complaint against the appellant Frank Wenglasz and another party not involved in this appeal. After a nonjury trial, the trial judge entered a final judgment of foreclosure.
Thereafter the appellee filed an amended complaint joining the appellant Anna Wen-glasz as a party defendant and also filed a motion for leave to amend, which was granted. Frank and Anna Wenglasz then filed together an answer to the amended complaint, asserting affirmative defenses.
Following a hearing on the appellee’s motion for summary judgment, the trial judge set aside the previously entered final judgment of foreclosure. Thereafter the trial judge summarily entered another final judgment of foreclosure, from which this appeal is taken.
The appellants’ issues on appeal question the propriety of the trial judge’s entering a final judgment of foreclosure after Anna Wenglasz was joined as a party defendant, without giving Anna Wenglasz an opportunity to be heard on the issues raised by her answer to the appellee’s amended complaint. Perhaps it is true, as the appellee asserts, that all issues involved in this proceeding were determined in the nonjury trial held before Anna Wenglasz became a party. Nevertheless, Anna Wenglasz is entitled to her opportunity to be heard.
*772Accordingly, we reverse and remand for further proceedings in accordance with this opinion.
RYDER and LEHAN, JJ., concur.